Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 11, 2016

The Court of Appeals hereby passes the following order:

A16D0469. JIM LINZELL JACKSON, SR. v. C & P RESTAURANT CO.,
    LLC.

      Jim Linzell Jackson, Sr. filed a claim for workers’ compensation benefits, and
the matter was heard by an administrative law judge (“ALJ”) for the State Board of
Workers’ Compensation (“the Board”). The ALJ issued an award denying Jackson’s
claim. He appealed to the Board’s appellate division, which adopted the ALJ’s
findings of fact, conclusions of law, and award. Jackson filed a motion for
reconsideration, but the appellate division denied it. Jackson now seeks discretionary
review in this Court. We, however, lack jurisdiction.
      OCGA § 34-9-105 (b) sets forth the procedure for appealing a decision of the
Board. Specifically, the non-prevailing party to the dispute may file an appeal with
the superior court within 20 days of the date of a final decision of the Board. See
Heritage Healthcare of Toccoa v. Ayers, 323 Ga. App. 172, 173 (746 SE2d 744)
(2013) (“After a workers’ compensation decision becomes final at the administrative
level, the parties have a right of direct appeal to the superior court, pursuant to
OCGA § 34-9-105 (b).”) (punctuation omitted; emphasis supplied). After an appeal
to superior court, a dissatisfied party may seek further appellate review in this Court
by filing an application for discretionary appeal. See OCGA § 5-6-35 (a) (1).
However, “[i]f a party to a workers’ compensation award does not seek review of an
issue by the superior court within the time prescribed, the award becomes final as to
that issue, and the party is not entitled to review of that issue by this court.” Mei Yu
Zheng v. New Grand Buffet, 321 Ga. App. 308, 313 (3) (740 SE2d 302) (2013).
      Jackson has not shown that he appealed the Board’s final decision to the
superior court. He has not submitted a superior court order, a notice of appeal to that
court, or any other documents indicating that he appealed to the superior court, and
his application fails to mention any such appeal. An applicant for discretionary
appeal to this Court bears the burden of demonstrating that his application should be
granted. See Harper v. Harper, 259 Ga. 246 (378 SE2d 673) (1989). Of utmost
importance in doing so is providing sufficient materials to show that we have
jurisdiction to consider the application. In the absence of such materials, we conclude
that “we do not have jurisdiction to consider [Jackson’s] claims on appeal.” Mei Yu
Zheng, supra. Accordingly, this application is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             08/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.